 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARDO MUNOZ, individually and on                 Case No. 1:20-cv-00440-NONE-EPG
      behalf of all others similarly situated,
12
                         Plaintiff,
13                                                       ORDER GRANTING STIPULATION TO
             v.                                          EXTEND ALL REMAINING DEADLINES
14
      SCHOOLADVISOR, LLC,                                (ECF No. 31)
15
                         Defendant.
16

17
            Before the Court is the parties’ stipulation seeking to modify the Scheduling Order in this
18
     case. (ECF No. 31.) According to the stipulation, Plaintiff subpoenaed documents from third
19
     party Digital Media Solutions, LLC (“DMS”) on January 21, 2021. DMS produced objections,
20
     responses, and documents on March 12, 2021. After reviewing DMS’ response, Plaintiff’s
21
     counsel met and conferred with DMS but they were unable to resolve their disputes regarding
22
     DMS’ response. On June 21, 2021, Plaintiff filed a subpoena enforcement action in the Middle
23
     District of Florida. DMS’ response is currently due on July 16, 2021, and a hearing is set on July
24
     21, 2021. Plaintiff has also served a Federal Rule of Civil Procedure 30(b)(6) notice of deposition
25
     on Defendant. The parties request that all remaining deadlines in the case be extended by sixty
26
     days in light of the subpoena enforcement action.
27
     ///
28
                                                         1
 1          This is the third modification of the scheduling order. (See ECF Nos. 17, 26, 30.) Having

 2   reviewed the stipulation, the Court will grant the parties’ request. However, no further

 3   modifications will be granted absent a showing of good cause.

 4          Accordingly, IT IS HEREBY ORDERED that, pursuant to the parties’ stipulation (ECF

 5   No. 31), the Scheduling Order (ECF No. 17) as previously modified (ECF Nos. 26, 30) is further

 6   modified as follows:

 7     Event                              Deadline/Date

 8     Nonexpert Discovery Cutoff for     October 1, 2021
       Phase I and Phase II:
 9
       Expert Disclosure re: Class        November 8, 2021
10     Certification
       Rebuttal Expert Disclosure re:
11                                        December 6, 2021
       Class Certification
12     Expert Discovery Cutoff re:        January 10, 2022
       Class Certification
13
       Motion for Class Certification     January 18, 2022
14
            All other terms and conditions of the Scheduling Order (ECF No. 17) remain in full force
15
     and effect.
16

17   IT IS SO ORDERED.
18
        Dated:     July 15, 2021                               /s/
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
